Citation Nr: 0007307	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-08 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Whether there was clear and unmistakable error in the 
September 16, 1997 Board of Veterans' Appeals (Board) 
decision, which denied entitlement to service connection for 
the post-operative residuals of a benign tumor of the 
submaxillary gland.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty from July 1968 to July 
1971.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error in the September 
16, 1997 Board decision.


FINDINGS OF FACT

1.  The September 1997 Board decision had found that the 
moving party had not submitted evidence of a well grounded 
claim for service connection for the post-operative residuals 
of a benign submaxillary tumor.

2.  The appellant has alleged that the Board failed to 
consider June to September 1969 service medical records which 
had reportedly shown treatment for the condition claimed.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the September 16, 1997 Board decision in failing to award 
service connection for the post-operative residuals of a 
benign tumor of the submaxillary gland fails to meet the 
threshold pleading requirements for revision of the Board 
decision on grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. §§ 20.1403, 
1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the September 16, 1997 Board 
decision, which had concluded that the appellant had failed 
to present evidence of a well grounded claim for service 
connection for the post-operative residuals of a benign tumor 
of the submaxillary gland.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's September 1997 decision contains CUE.  That 
determination found that the appellant had not presented 
evidence of a well grounded claim for entitlement to service 
connection for the post-operative residuals of a benign tumor 
of the submaxillary gland.

The appellant alleges that the Board failed to properly 
consider the service medical records which had shown that his 
condition had developed in service.  Such an allegation does 
not constitute a valid claim of CUE.  As stated by the Court, 
for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
September 1997 included the service medical records, as well 
as the April 1973 private hospital report documenting the 
removal of a benign submaxillary tumor.  As noted in the 
Board's decision, the service medical records, which were a 
chronological history of his in-service treatment and which 
included records dated between June and September 1969 from 
the 12th Evacuation Hospital in Vietnam, failed to show any 
findings of any cysts, growths or tumors.  While such a tumor 
was removed in 1973, there was no evidence of an objective 
medical opinion relating this tumor to his period of service.

Accordingly, the failure to conclude that the veteran had a 
benign submaxillary tumor that had its onset in service is 
not an "undebatable" error.  The September 1997 Board 
decision was, therefore, consistent with and supported by the 
law then applicable for determining entitlement to service 
connection.  Therefore, the Board finds that the denial of 
service connection for the post-operative residuals of a 
benign tumor of the submaxillary gland was a reasonable 
exercise of adjudicatory judgment and did not involve CUE.

Similarly, the appellant has argued that the Board did not 
have all the relevant evidence before it at the time of the 
September 1997 decision or that the evidence was not all 
considered.  Specifically, he argued that the reports of his 
treatment for a tumor at the 12th Evacuation Hospital between 
June and September 1969 were either not part of the record or 
were not properly considered.  However, as already indicated 
above, his chronological service medical records were part of 
the record at the time of the September 1997 Board decision; 
these included numerous records of treatment for various 
ailments at the 12th Evacuation Hospital during 1969.  No 
mention was made in any of these records of a submaxillary 
tumor.  Therefore, there is no objective indication that all 
service medical records were not before the Board in 1997.  
Moreover, his argument that these records were not considered 
is a clear-cut example of a disagreement as to how the 
evidence was interpreted and evaluated, and as such cannot 
constitute a basis for a finding of CUE.  See 38 C.F.R. 
§ 20.1403(d)(3) (1999); see also Luallen, supra.

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the September 
16, 1997 decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.


ORDER

The motion for revision of the September 16, 1997 Board 
decision on the grounds of CUE is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

